DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 24th, 2022 has been entered. Claims 45-64 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection set forth in the Non-Final Office Action mailed 10/27/2021.
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections of Claims 45-64, with respect to Viers not teaching the concepts of the invention, and therefore secondary references Stephan, Chen and Halliday are also unable to be combined with Viers have been fully considered and are persuasive. The related rejections have been withdrawn.  However, the argument is moot in view of Chinese Publication CN206652006U by Wang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45-48, 52, 56-58, 61, and 63-64 are rejected under 35 U.S.C. 102 (a)(1) and (a) (2) as being anticipated by Chinese Publication CN206642006U by Wang.
Regarding claim 45,  Wang discloses: A breast pump and feeding kit for the pumping and feeding of breast milk, the kit comprising: a cup member having a breast engaging portion configured to seal to a breast (Fig 1, cup member 6 has a breast engaging portion that seals to the breast due to the cups cone-like structure); a container (Fig 1, container 1+2); and a teat (Fig 1, teat 5), wherein the cup member and the container are configured to be removably and sealingly connected together and the container is configured to be deformed by a user and released to create suction on the breast to pump breast milk from the breast into the container (Page 2, Para 2; Figs 1, 2 and 4, the cup member 6 is releasably sealed to the container 1+2 via ring 3 and the container can be squeezed to create suction to pump the breast milk); and wherein the teat and the container are configured to be removably and sealingly connected together for feeding breast milk from the container to a baby (Fig 4).
Regarding claim 46,  Wang further discloses: the kit further comprising a ring member configured to connect the cup member to the container (Fig 2, ring 3 connects cup 6 to the container 1+2), the ring member also being configured to connect the teat to the container in place of the cup member (Fig 4, the ring 3 can connect the teat 5 to the container 1+2 in place of the cup member 6).
Regarding claim 47,  Wang further discloses: wherein the ring member is substantially rigid (Page 2, Para 11, Ring member 3 screws to the threaded sleeve 2 of the container 1+2 and in order for the ring to screw to the threaded sleeve 2, the ring is necessarily rigid).
Regarding claim 48,  Wang further discloses: wherein the container comprises a rim comprising a screw thread to connect to a complementary screw thread on the ring member (Page 2, Para 11, the container 1+2 has a screw thread 2 that is press fit to the rim of the container 1+2 and ring member 3 has complementary threads that screw into the screw thread of the container).
Regarding claim 52,  Wang further discloses: wherein one or more of the cup member, the teat and the container are formed from silicone (Page 1 Para 8).
Regarding claim 55,  Wang further discloses: a container lid configured to connect to and close the container (Fig 3, lid 7).
Regarding claim 56,  Wang discloses: A breast pump comprising: a cup member having a breast engaging portion configured to seal to a breast (Fig 1, cup member 6 has a breast engaging portion that seals to the breast due to the cups cone-like structure); a container configured to be connected to the cup member (Fig 2, container 1+2 connects to cup member 6); and a ring member configured to removably and sealingly connect the cup member to the container (Fig 2, cup member is connecter to the container via ring 3), wherein the container is configured to be deformed by a user and released to create suction on the breast to pump breast milk from the breast into the container (Page 2, Para 2; Figs 1, 2 and 4, the cup member 6 is releasably sealed to the container 1+2 via ring 3 and the container can be squeezed to create suction to pump the breast milk).
Regarding claim 57,  Wang further discloses: wherein the ring member is substantially rigid (Page 2, Para 11, Ring member 3 screws to the threaded sleeve 2 of the container 1+2 and in order for the ring to screw to the threaded sleeve 2, the ring is necessarily rigid).
Regarding claim 58,  Wang further discloses: wherein the container comprises a screw thread to connect to a complementary screw thread on the ring member (Page 2, Para 11, the container 1+2 has a screw thread 2 that is press fit to the rim of the container 1+2 and ring member 3 has complementary threads that screw into the screw thread of the container).
Regarding claim 61,  Wang further discloses: wherein the cup member is configured to seal to a rim of the container when the cup member is connected to the container (Page 2, Para 11, the container 1+2 has a screw thread 2 that is press fit to the rim of the container 1+2 and ring member 3 has complementary threads that screw into the screw thread of the container; Fig 2, the ring 3 seals the cup member 6 to the container 1+2).
Regarding claim 63,  Wang further discloses: wherein the cup member comprises a neck portion connected to the breast engaging portion (Fig 2), the neck portion is narrower than the breast engaging portion (Fig 2).
Regarding claim 64,  Wang further discloses: wherein the cup member comprises a breast engaging portion configured to seal to a breast about an opening of the breast engaging portion (Page 2, Para 2; Fig 2), wherein the breast engaging portion is configured to open at an oblique angle to an axis of the container (Fig 2, the cup is open at an oblique angle to an axis of the container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49,60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US Publication 2017/0080135 by Chen (Here forth “Chen”).
Regarding claim 49,  Wang does not expressly disclose an end groove on both the cup and ring members to fit to the container and seal therewith. Chen discloses a similar breast pump wherein the cup member (Fig B, cup members 1 and 2) and the ring member (3) each comprises an end groove (Fig B) configured to fit to the container (4) and seal therewith (the cup members 1 and 2 attach to the ring member 3 that secures and seals the cup members to the container).

    PNG
    media_image1.png
    818
    1160
    media_image1.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Chen
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Chen before them, when the application was filed, to have modified the breast pump of Wang include an end groove in the cup and ring members, as taught by Chen, to advantageously provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Regarding claim 60,  Wang does not expressly disclose a connection flange and circumferential groove, one on either the ring or cup member. Chen discloses a similar pump kit wherein one of the ring member (3) and the cup member (Fig B) comprises a connection flange (Fig B) and the other of the ring member (3) and the cup member (Fig B, cup members 1 and 2) comprises a circumferential groove (Fig B) configured to receive the connection flange (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Chen before them, when the application was filed, to have modified the breast pump of Wang include an end groove in the cup and ring members, as taught by Chen, to advantageously provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Regarding claim 62,  Wang does not expressly disclose an end groove to seal the cup member and container together. Chen discloses a similar pump kit wherein the cup member comprises an end groove (Fig B) configured to fit to the rim of the container (Fig B) and seal thereto. (Fig B, the cup members 1 and 2 are sealed in the ring member via edge groove which is sealed to the container when the ring member is screwed into the container).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang and Chen before them, when the application was filed, to have modified the breast pump and feeding kit of Wang include an end groove to seal the cup member and container together, as taught by Chen, to advantageously to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring and preventing any leakage.

Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US Publication 2013/0341297 by Stephan (Here forth “Stephan”).
Regarding claim 50,  Wang does not expressly disclose a connection flange on the ring member and circumferential groove on the cup member, configured to receive the connection flange.  Stephan disclose a similar feeding bottle kit wherein the ring member (3) comprises a connection flange (Fig B) and wherein the cup member (cup members 1 and 2) comprises a circumferential groove (Fig B) configured to receive the connection flange (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Chen before them, when the application was filed, to have modified the modified breast pump and feeding kit of Wang include a connection flange on the ring and a circumferential groove on the cup member configured to receive the connection flange, as taught by Chen, to advantageously provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Wang does not expressly disclose a connection flange on the ring member and circumferential groove on the teat, configured to receive the connection flange.  Stephan disclose a similar feeding bottle kit wherein the ring member (Fig C) comprises a connection flange (Fig C)  and wherein the teat  (Fig C) each comprises a circumferential groove (Fig C)  configured to receive the connection flange (Fig C).

    PNG
    media_image2.png
    410
    622
    media_image2.png
    Greyscale

Fig C- Examiner Annotated Fig 26 of Stephan
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Stephan before them, when the application was filed, to have modified the modified breast pump and feeding kit of Wang include a connection flange on the ring and a circumferential groove on the teat configured to receive the connection flange, as taught by Stephan, to advantageously provide a proper seal between the teat and ring member, thereby completely sealing the teat to the ring.

Claims 51 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Stephan.
Regarding claim 51,  Wang does not expressly disclose wherein the breast pump and feeding kit further comprises a teat cover configured to connect to and at least partially cover the teat. Stephan discloses a similar feeding kit wherein the breast pump and feeding kit further comprises a teat cover configured to connect to and at least partially cover the teat (Figure 39, 900 can cover the whole teat).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Stephan before them, when the application was filed, to have modified the modified breast pump and feeding kit of Stephan to include a teat cover that at least partially covers the teat, as taught by Stephan, to advantageously prevent spillage of the contents in the container through the tip of the teat, when the container is not upright.
Regarding claim 59,  Wang does not expressly disclose tabs on the ring member.  Stephan discloses a similar feeding kit wherein the ring member (Fig 7, 500) comprises a tab (Fig D) extending from a side of the ring member(Fig D), the tab (Fig D) configured to assist the user in screwing (Fig 22, 235) the ring member (Fig 7, 500) on to or off of the container(Fig 7, 100).

    PNG
    media_image3.png
    602
    882
    media_image3.png
    Greyscale

Fig D- Examiner Annotated Fig 25 of Stephan
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Stephan before them, when the application was filed, to have modified the modified breast pump and feeding kit of Stephan to include a protruded tab that extends outward of the ring member, as taught by Stephan, to advantageously assist the user in screwing the ring member on or off the container by providing extra support and improved gripping for the user’s fingers to grasp the ring member.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US Publication 2013/0064479 by Halliday (Here forth “Halliday”).
Regarding claim 53,  Wang further discloses: a spoon attachment configured to be removably and sealingly connected to the container (Fig 5, the spoon 4 is removably and sealingly connected to the container via ring 3), the spoon attachment comprising a spoon formation (Fig 5). 
But Wang does not expressly disclose an aperture in the spoon attachment to allow food to flow out of the container. Halliday discloses a similar feeding kit with an aperture extending from an interior surface of a connecting portion of the spoon attachment to the spoon formation to allow a liquid food to flow from the container to the spoon formation (Paragraph 61 lines 4-7).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Halliday before them, when the application was filed, to have modified the modified feeding kit of Wang to include a spoon with an aperture to let food through from the container, as taught by Halliday, to advantageously to orient toward the different stages of child development (Paragraph 4).
Regarding claim 54,  Wang does not expressly disclose a sipping straw attachment. Halliday discloses a similar feeding kit further comprising a sipping straw attachment (Figure 9, 900) configured to be removably and sealingly connected to the container (Figure 10, Ring 1000 is used to removably secure and seat the straw attachment to the container), the sipping straw attachment (Figure 9, 910) comprising a straw and a nozzle (Figure 9, 902).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Wang and Halliday before them, when the application was filed, to have modified the modified feeding kit of Wang to include a sipping straw attachment, as taught by Halliday, to advantageously to orient toward the different stages of child development (Paragraph 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Publication No 2008/0167605 by Torvik (pump, screwable ring attachment, container that aids in pump).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733   
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731